 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrew UniversityandLocal Union 1310,Maintenance& Custodial Division,International Brotherhood ofPainters& Allied Trades, AFL-CIO. Case 22-CA-6993October 1, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHERUpon a charge filed on May 25, 1976, by LocalUnion 1310, Maintenance & Custodial Division, In-ternational Brotherhood of Painters & Allied Trades,AFL-CIO, herein called the Union, and duly servedon Drew University, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 22, is-sued a complaint and notice of hearing on June 11,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 10, 1976,following a Board election in Case 22-RC-6539, theUnion was duly certified as the collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;' and that, commencing on orabout May 19, 1976, and at all times thereafter, Re-spondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJune 21, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 6, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with memorandum in support thereofwith attached exhibits. On July 8, 1976, the Respon-dent filed with the Board a Memorandum in Opposi-tion toMotion for Summary Judgment, with at-tached exhibits. Subsequently, on July 14, 1976, the1Official noticeis taken of the record in the representation proceeding,Case 22-RC-6539, as the term "record" is defined inSecs.102 68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),GoldenAge Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26(CA. 5, 1969);Intertype Co v. Penello,269 F.Supp 573 (D C Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F.2d 91 (C.A 7, 1968), Sec.9(d) of the NLRA, as amended.Board issued an order transferring the proceeding ofthe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause submitting thatits earlierMemorandum in Opposition to Motion forSummary Judgment should be considered in lieu ofany additional writing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and Memorandumin Opposition to the Motion for Summary Judgment,theRespondent contends that the Union was im-properly certified because of the objections to theelection and because of the failure to hold a hearingon the material issues of fact raised by the objections.On the other hand, the General Counsel argues thatallmaterial issues have been previously decided andthat there are no litigable issues of fact requiring ahearing.We agree with the General Counsel.Review of the record herein, including that in therepresentation proceeding, Case 22-RC-6539, estab-lishes that, pursuant to a Stipulation for CertificationUpon Consent Election, an election was conductedon November 14, 1975, which the Union won. TheRespondent filed timely objections to conduct affect-ing the results of the election alleging, in substance,that a group leader, an eligible voter and not a super-visor within the meaning of the Act, made materialmisstatements to four voters allegedly containingthreats of job loss and more onerous working condi-tions.After investigation, the Acting Regional Direc-tor, on December 30, 1975, issued his Report on Ob-jections in which he found that the objections, evenassuming the Respondent's version thereof, did notraise substantial or material issues of fact and, ac-cordingly, he recommended that the objections beoverruled and the Union certified. The Respondentfiled timely exceptions to the report reiterating itsobjections and requesting the Board to remand thecase for a full hearing on the substantial and materialfacts raised by the objections. On April 30, 1976, theBoard issued a Decision and Certification of Repre-sentative in which it certified the Union after adopt-ing the Acting Regional Director's findings and rec-ommendations and specifically agreeing with himthat the alleged objectionable conduct did not consti-tute election interference because the statements226 NLRB No. 37 DREW UNIVERSITYwere in no way related to the upcoming election orits outcome and found it unnecessary to pass uponthe other grounds for overruling the objections. TheBoard thereby found in effect not only that the Re-spondent's objections did not warrant overturningthe election but also that the objections did not raisesubstantial or material issues warranting a hearing .2It iswell settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is, properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTThe Respondent, a New Jersey corporation, is aprivate nonprofit educational institution with princi-pal office and educational facilities in Madison, NewJersey, where it is engaged in the operation of a pri-vate educational institution.During the precedingfiscal year, a representative period, the Respondent'sgrossrevenues from all sources exceeded $1 millionand during that time it caused to be purchased,transferred, and delivered to itsMadison facilitygoods and materials valued in excess of $50,000, ofwhich in excess of $50,000 were transported to saidfacility in interstate commerce directly from States ofthe United States other than the State of New Jersey.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.2AmericanCan Company,224 NLRB 553 (1976),and Locust Industries,Inc.,221 NLRB 604 (1976).3 SeePittsburghPlate Glass Co v. NLRB,313 U.S. 146, 162 (1941),Rules and Regulations of the Board,Secs.102.67(f) and102 69(c)II.THE LABOR ORGANIZATION INVOLVED219Local Union1310,Maintenance& Custodial Divi-sion,InternationalBrotherhoodof Painters& AlliedTrades, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time mainte-nance and custodial employees employed at Re-spondent's 36 Madison Avenue, Madison, NewJersey, campus including mechanics, mechanichelpers, custodians, truckdrivers, groundskeep-ers,maids and storekeepers, but excluding alloffice clerical employees, professional employ-ees, part-time and seasonal student employees,guards and all supervisors as defined in the Act.2.ThecertificationOn November 14, 1975, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 22, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on April 30,1976,and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about May 13, 1976, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about May 19, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMay 19, 1976, and at all times thereafter, re-fused to bargain collectively with the Union as the 220DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstruction , Company,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Drew Universityisanemployerengaged incommercewithin themeaningof Section 2(6) and (7)of the Act.2.Local Union 1310, Maintenance & CustodialDivision,InternationalBrotherhoodof Painters &Allied Trades, AFL-CIO, is a labororganizationwithin themeaning of Section2(5) of the Act.3.All full-time and regular part-time maintenanceand custodial employees employed at Respondent's36 Madison Avenue, Madison, New Jersey, campusincluding mechanics, mechanic helpers, custodians,truckdrivers, groundskeepers, maids and storekeep-ers, but excluding all office clerical employees, pro-fessional employees, part-time and seasonal studentemployees, guards and all supervisors as defined inthe Act, constitute a unit appropriate for the purpos-es of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.Since April 30, 1976, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about May 19, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Drew University, Madison, New Jersey, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditionsof employment with Local Union 1310,Maintenance & Custodial - Division, InternationalBrotherhood of Painters & Allied Trades, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time mainte-nance and custodial employees employed at Re-spondent's 36 Madison Avenue, Madison, NewJersey, campus including mechanics, mechanichelpers, custodians, truckdrivers, groundskeep- DREW UNIVERSITYers,maids and storekeepers, but excluding alloffice clerical -employees, professional employ-ees, part-time and seasonal student employees,guards and all supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand_ conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Madison, New Jersey, facility copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX221NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion 1310, Maintenance & Custodial Division,International Brotherhood of Painters & AlliedTrades, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time mainte-nance and custodial employees employed atRespondent's 36 Madison Avenue, Madison,New Jersey, campus including mechanics,mechanic helpers, custodians, truckdrivers,groundskeepers, maids and storekeepers, butexcluding all office clerical employees, profes-sional employees, part-time and seasonal stu-dent employees, guards and all, supervisors asdefined in the Act.,DREW UNIVERSITY